Citation Nr: 1530373	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an increased rating for discoid lupus erythematosus, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant (Veteran) represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran had active service from August 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case was later transferred to the VA RO in St. Petersburg, Florida.    

Since June 1987, the Veteran has claimed service connection for a psychiatric disorder.  His original claim was denied by the RO in August 1988.  

In September 2007, the Veteran filed a claim to reopen service connection for an acquired psychiatric disorder.  The RO denied his claim in a July 2008 rating decision.  As new and material evidence was included in the claims file within one year of that decision, the decision did not become final even though the Veteran did not submit a notice of disagreement (NOD) against the decision within one year.  See 38 C.F.R. § 3.156(b) (2014) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The RO again addressed the Veteran's claim in a May 2010 rating decision against which the Veteran filed a NOD.  The Veteran also filed a timely substantive appeal following receipt of the October 2010 Statement of the Case (SOC) pertaining to the issue.  As such, the final decision addressed by the Board below is the decision immediately predating the July 2008 decision - dated in December 2005 - which denied a claim to reopen service connection for a psychiatric disorder.  38 C.F.R. § 20.200 (2014).  

In this decision, the Veteran's claim to reopen service connection for an acquired psychiatric disorder will be granted.  The underlying claim, in addition to the two increased rating claims, are addressed further in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

An issue regarding service connection for a dental disorder was raised by the Veteran in a statement received on August 28, 2009.  As the issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  By rating decision in December 2005, with notice provided in January 2006, a claim to reopen service connection for an acquired psychiatric disorder was denied.   The Veteran did not appeal. 

2.  Evidence received since December 2005 relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed an acquired psychiatric disorder as the result of service and of service-connected skin disorders.  

Since June 1987, the Veteran has variously claimed service connection for anxiety, nervousness, stress, and depression.  In assessing his claim, the Veteran's contentions regarding psychiatric problems will be addressed as one claim for any psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)  (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In an August 1988 rating decision, the RO denied the Veteran's original service connection claim for a psychiatric disorder.  The Veteran did not appeal that decision, or the December 2005 rating decision that denied his claim to reopen service connection.  

In the December 2005 decision, the RO considered the Veteran's service treatment records (STRs) which do not note diagnosis or treatment of a psychiatric disorder, but which do contain an April 1987 separation report of medical history in which the Veteran notes experiencing depression, sleep, and nervous troubles, and in which the physician noted depression and a previous suicide attempt.  The RO considered the Veteran's lay assertions that his depression relates to service and to service-connected skin disorders.  The RO considered private and VA treatment records noting treatment for depression, to include in-patient VA psychiatric treatment in 2002 and 2004.  And the RO considered a September 2005 VA compensation examination report in which the examiner found that the Veteran's depression was unrelated to service and to the service-connected disorders.  
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 2006, the Veteran was advised of the December 2005 decision and of his appellate rights.  The Veteran did not respond with a NOD or a substantive appeal.  Indeed, although VA treatment records reiterating the depression diagnosis were added to the record in the year following the January 2006 notice, no material evidence regarding this claim was submitted within the year.  38 C.F.R. § 3.156(b).  No further communication regarding his claim of entitlement to service connection for an acquired psychiatric disorder was received until September 2007, when VA received his claims to reopen service connection.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the December 2005 rating decision, additional evidence has been submitted into the record to include VA and private treatment records noting continued treatment for psychiatric problems to include substance abuse, a June 2007 VA compensation psychiatric examination report which addressed the Veteran's competency, but which did not comment on the issue of service connection, a May 2008 VA compensation psychiatric examination report which found the Veteran's depression unrelated to service or to service-connected disorders, and medical records from the Social Security Administration (SSA) which detail a grant of SSA benefits for psychiatric disorders to include schizoaffective bipolar disorder.   

The evidence received since the prior final denial in December 2005 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the treatment records and decisions from SSA indicate that the Veteran may have more serious psychiatric problems that should be addressed in conjunction with the problems noted in the April 1987 separation report of medical examination (which incidentally was not discussed in either the September 2005 or the May 2008 VA examination report finding the Veteran's psychiatric problems unrelated to service and to service-connected disorders).  Further, the new evidence suggests that the Veteran may have had within the first year of discharge from service a psychiatric disorder that implicates the presumptive service connection provisions under 38 C.F.R. § 3.309.        

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the medical evidence from SSA, the new evidence tends to prove a previously unestablished fact (i.e., psychiatric problems stemming perhaps to service) necessary to substantiate the underlying claim of service connection for an acquired psychiatric disorder.  At a minimum, the duty to assist the Veteran with further inquiry into his claim has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.  


REMAND

A remand is necessary for the claims remaining on appeal.

With regard to the claims for increased ratings, a supplemental statement of the case (SSOC) should be included in the claims file addressing the issues.  A SOC was issued to the Veteran in June 2010 for his skin disorder, while the SOC pertaining to bilateral hearing loss was issued in October 2010.  Since 2010, and prior to the AOJ's February 2015 Certification of the claims on appeal, a significant amount of relevant evidence has been added to the record.  The bulk of this evidence was provided not by the Veteran, but by VA and SSA.  As there can be no waiver of AOJ review of the evidence from the Veteran - as this evidence was obtained by VA and not submitted by the Veteran - a new SSOC must be issued.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).

With regard to the claim to service connection for an acquired psychiatric disorder, the Veteran should undergo an additional VA compensation examination into his claim.  As indicated earlier, the record contains two negative VA opinions dated in September 2005 and May 2008 which comment on the Veteran's claim.  However, neither opinion is supported by a detailed explanation.  Moreover, neither opinion discusses the April 1987 report of medical history in which the Veteran notes problems with depression, nervousness, sleep problems, and a suicide attempt.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Given the evidence of record of current psychiatric problems, and problems during the time of service, a comprehensive examination and opinion should be provided here.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, there are many Spanish language documents in the claims file that have not been translated.  The untranslated documents had been included in the claims file prior to the February 2015 Certification of the appeal to the Board.  As translations should have been completed before transfer of the case to the Board, this action should be completed upon remand.  Any additional Spanish language documents received upon remand must also be translated before returning the case to the Board.

Lastly, any outstanding VA medical evidence should be included in the claims file.  The most recent VA records are dated in April 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  Arrange for the translation of all Spanish language documents currently contained in the claims file, as well as any additional Spanish language documents that may be received upon remand.  Each translation should be certified.

3.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his psychiatric disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand.  The examiner is asked to provide a report addressing the following inquiries:  

(a)  What are the Veteran's current psychiatric disorders? 

(b)  Is it at least as likely as not (a probability of 50 percent or greater) that a current psychiatric disorder that is considered a psychotic disorder or a neuropsychiatric disorder first manifested within one year of the Veteran's June 1987 discharge from active service?  

(c)  Is it at least as likely as not that a current psychiatric disorder began in service, was caused by service or is otherwise related to active military service?

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that a current psychiatric disorder is proximately due to or the result of the Veteran's service-connected skin disorders? 

(e)  If the answers to (b), (c), and (d) are negative, is it at least as likely as not that a psychiatric disorder has been aggravated during the appeal period (i.e., worsened beyond the natural progress) by a service-connected skin disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

In answering these questions, the VA examiner should discuss any evidence of record supporting the Veteran's claim to medical nexus such as the STRs which indicate no psychiatric problems upon enlistment, but which indicate (in the April 1987 separation report of medical history) problems at discharge from service.    

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between any currently diagnosed psychiatric disorder and service, or alternatively between any currently diagnosed psychiatric disorder and a service-connected skin disorder.   

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, particularly considering all evidence received since the SOCs issued in June and October 2010.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


